Title: James Lovell to Abigail Adams, 12 April 1789
From: Lovell, James
To: Adams, Abigail


        
          April 12th. 89.
        
        Mr. Duerr, as you pronounce it, and my Wife seem to think alike as to the Powers of an Ambassadress when placed as an Helpmate to the Ambassador. Mr D. had an Idea of an handsome Face Mrs. L thought only of the Good Sense of the Lady. If this is ambiguous, yr. best Friend can make it plain so far as relates to Duerr.
        As to Mrs. L I will show her to you in a Minute, just as She appeared the first Instant her Eyes were opened this Morning “Well Mr: Lovell I think as others do, you are too confident about your office;— you ought to go to New York;— One of your main Expectations has failed you already;— your Friend Portia is not going on to Congress.” Good Morning Ma’am, replied I, “I am sorry for that.”—a Pause—
        Indeed, Portia, there was not so much Compliment in my Reply as a Stranger would guess there was. “I am sorry,” because I could say twenty Things to you which I would not dare to trouble your Husband with. I could talk to you about Insurgents, and the Tools of the Tools of Insurgents, down to the Successor of the Successor of your humble Servant late a Naval officer, for the Port of Boston. But really I should not have thought of this Subject if I had not heard it said Yesterday by one of the veriest of that Tribe “my Friends have spooken to Mr. Adams about me.” Curses on their Impudence! it makes no Odds to them whether Virtue or Vice is in Rule; they hope with good Grounds under the latter and they dare to ask Patronage of the former. In this Commonwealth, I have seen them have every Advantage. Vice triumphant, they have turned out of Place whom they would; and upon a Change in Government they held their Offices because the virtuous would not take the vicious Mode of turning any Man out who did his Duty let him have gotten into office how he might. By being the accidental but Kidney,— Deputy of Nat. Barber for 3 Months only, the present Naval Officer was preferred before John Rice who had served 3 years, with me faithfully scientifically & amiably. But I would only be understood here as remarking who ought not to have the Naval office of this Port. leaving it totally with my Betters to say who shall have it. The present Incumbent may have one advocate at Head Quarters if Mr. O should be chosen Clerk of the Senate.
        “Scratch now for me and I will always scratch for you,” has been the perpetual Rule of that republican Electioneering Set, to which the Two in Question belonged— A caucasing-Town-Meeting Bulldog like Barber or one of a more sly least like his Successor, must have had many Promises of future Friendship from would-be Representatives Senators & Governors in this Town, who thought that the Road of Promises was the broad one to Preferment.
        I am Madam, yours respectfully
        J L
      